Citation Nr: 0029107	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in July 1978.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas.

A hearing was conducted in November 1999 before a RO local 
hearing officer.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue concerning entitlement to an increased rating for 
hearing loss listed on the title page of this decision.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
due process rights are protected.

Generally, any pertinent evidence that is submitted by the 
appellant which is accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case (SSOC), unless this procedural right is waived by 
the veteran or his representative.  See 38 C.F.R. § 
20.1304(c) (2000).  This procedural requirement has not been 
waived in this case.  

Additional evidence has been submitted directly to the Board 
that has not been considered by the RO.  Specifically, this 
evidence is shown to have been received by the RO and at the 
Board subsequent to the RO's issuance of the last SSOC that 
was mailed to the veteran in December 1999.

Review of this evidence is shown to include an undated letter 
informing the veteran that he was to have a hearing aid 
fitting at the audiology clinic at the JLM Memorial Veterans 
Hospital located in Little Rock, Arkansas on September 20, 
1999.  Also received by the RO on February 17, 2000, is shown 
to be an undated questionnaire-type document, presumably, 
associated with the September 1999 VA hearing aid fitting and 
letter, dated on December 22, 1999, shown to have been 
written by a VA physician.  

Again, these documents were not of record at the time of the 
December 1999 mailing of the SSOC.  

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(1999).

Accordingly, the issue on appeal is REMANDED for the 
following action:

The RO should review all the evidence 
submitted by the veteran subsequent to 
the issuance of the December 1999 SSOC 
and adjudicate the issue of entitlement 
to entitlement to an increased rating for 
hearing loss.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
SSOC that addresses all the pertinent 
evidence mentioned above.  They should be 
afforded a reasonable opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate review, if in order.

The purpose of this REMAND is to ensure satisfaction of due 
process requirements.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran unless he is so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



